               Case 19-02020-hb                           Doc 7      Filed 04/09/19 Entered 04/09/19 12:17:00                      Desc Main
                                                                     Document      Page 1 of 11
 Fill in this information to identify your case:
 Debtor 1               Steven Harley                                                                                  Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                           claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in               Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included                   Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                            Included                   Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$3,270.00 per Month for 58 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                   Case 19-02020-hb                           Doc 7      Filed 04/09/19 Entered 04/09/19 12:17:00                        Desc Main
                                                                         Document      Page 2 of 11
     Debtor                Steven Harley                                                              Case number

    2.2          Regular payments to the trustee will be made from future income in the following manner:

                 Check all that apply:
                          The debtor will make payments pursuant to a payroll deduction order.
                          The debtor will make payments directly to the trustee.
                          Other (specify method of payment):


    2.3 Income tax refunds.
        Check one.
                      The debtor will retain any income tax refunds received during the plan term.

                              The debtor will treat income refunds as follows:


    2.4 Additional payments.
        Check one.
                      None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

     Part 3:      Treatment of Secured Claims

    To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
    and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
    claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
    treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
    automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
    secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
    automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
    application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
    provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
    filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
    property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
    and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

    3.1          Maintenance of payments and cure or waiver of default, if any.

                 Check all that apply. Only relevant sections need to be reproduced.

                              None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                              3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                              with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                              payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                              the creditor’s allowed claim or as otherwise ordered by the Court.

.


                              3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                              accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                              between this document and the Operating Order, the terms of the Operating Order control.

                              3.1(d) The debtor proposes to engage in loss mitigation efforts with         according to the applicable guidelines or procedures
                              of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                              Insert additional claims as needed
                              3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                              Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                               Insert additional claims as needed

    3.2          Request for valuation of security and modification of undersecured claims. Check one.
    District of South Carolina
    Effective December 1, 2017                                                    Chapter 13 Plan                                                    Page 2
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-02020-hb                           Doc 7        Filed 04/09/19 Entered 04/09/19 12:17:00                      Desc Main
                                                                       Document      Page 3 of 11
 Debtor                Steven Harley                                                                  Case number


                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                                    The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
                          secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed
                          Estimated amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the Court after
                          motion or claims objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the
                          value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
                          amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated
                          below.

                                    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                          under Part 5.1 of this plan. If the estimated amount of a creditor’s secured claim is listed below as having no value, the creditor’s
                          allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                          Court, the amount of the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this
                          paragraph.

                                    Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                          section 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                          reasonable time.

 Name of               Estimated             Collateral              Value of         Amount of claims Estimated amount        Interest        Estimated
 creditor              amount of                                     collateral       senior to creditor's of secured claim    rate            monthly
                       creditor's                                                     claim                                                    payment to
                       total claim                                                                                                             creditor
                                                                                                                                               (disbursed by
                                                                                                                                               the trustee)


 3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11
                          U.S.C. § 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                          reasonable time.

 Name of Creditor                    Collateral                                   Estimated amount of claim Interest rate        Estimated monthly payment
                                                                                                                                 to creditor

 Anderson
 Brothers Bank                       2012 Kia Sorento                                          $5,805.04            6.00%                                  $116.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by:
                                                                                                                                    Trustee
                                                                                                                                    Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked




District of South Carolina
Effective December 1, 2017                                                          Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-02020-hb                           Doc 7        Filed 04/09/19 Entered 04/09/19 12:17:00                       Desc Main
                                                                       Document      Page 4 of 11
 Debtor                Steven Harley                                                                   Case number

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                          in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of               Estimated             Total of all    Applicable               Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and          amount of             senior/unavoida Exemption and            interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                                  in 3.2 above)
 of property
 securing lien
 National                                                                 2,300.00
 Finance                                                                S.C. Code
                                                                            Ann. §
 Househol                                                            15-41-30(A)(3
 d Goods               $325.00                          $0.00                    )           $2,300.00               $0.00                                     100%

                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity          Debtor’s equity Applicable               Non-exempt equity Estimated lien          Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and            (Debtor's equity                          lien not   avoided
 description           debtor's              multiplied by   Code Section             less exemption)                           avoided(to
 of property           property less         debtor’s                                                                           be paid in
 securing lien         senior/unavoi         proportional                                                                       3.2 above)
                       dable liens)          interest in
                                             property)
 -NONE-


Insert additional claims as needed.

 3.5         Surrender of collateral.

      Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be


District of South Carolina
Effective December 1, 2017                                                           Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-02020-hb                           Doc 7      Filed 04/09/19 Entered 04/09/19 12:17:00                          Desc Main
                                                                     Document      Page 5 of 11
 Debtor                Steven Harley                                                                 Case number

                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                          The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed
                          priority claim without further amendment of the plan.

                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name of DSO
                                        recipient), at the rate of $      or more per month until the balance, without interest, is paid in full. Add additional
                                        creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

              Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are
available, the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                  The debtor estimates payments of less than 100% of claims.
                  The debtor proposes payment of 100% of claims.
                  The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases


District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                                   Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 19-02020-hb                           Doc 7      Filed 04/09/19 Entered 04/09/19 12:17:00                   Desc Main
                                                                     Document      Page 6 of 11
 Debtor                Steven Harley                                                               Case number

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the appliable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

8.1 (a) Mortgage payments to be disbursed by the Trustee (“Conduit”):

Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:

  Name of Creditor                         Description of Collateral     Current         Monthly           Estimated          Monthly
                                                                         installment     payment to        amount of          payment
                                           (note if principal            payment         cure GAP **       PRE-PETITION       on
                                           residence; include county     (ongoing        (post-petition    ARREARAGE**        pre-petition
                                           tax map number and            payment         mortgage          (including the     arrearage
                                           complete street address)      amount) *       payments for      month of filing
                                                                                         the two (2)       or conversion)*
                                                                                         months
                                                                                         immediately
                                                                                         following the
                                                                                         event
                                                                                         beginning
                                                                                         conduit)

  Caliber Home Loans, Inc.                 4864 Coal Creek Drive
                                              Graniteville, SC 29829     $1,397.31       $49.00            $51,795.00         $894.00
                                              Aiken County               Escrow for      Or more                              Or more
                                           TMS Number:                   taxes:
                                              048-00-24-046               Yes


                                                                         Escrow for
                                                                         insurance:
                                                                          Yes


* Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP 3002(c) control over any contrary
amounts above, and any Notice of Payment Change that might be filed to amend the ongoing monthly payment amount.
** The Gap will be calculated from the payment amounts reflected in the Official Form 410A Mortgage Proof of Claim Attachment and any Notice of
Payment Change that might be filed to amend the monthly payment amount, but should not be included in the prepetition arrears amount.

All payments due to the Mortgage Creditor as described in any allowed Notice of Post-petition Mortgage Fees, Expenses, and Charges under
F.R.B.P. 3002.1, filed with the Court, will be paid by the Trustee, on a pro rata basis as funds are available. See the Operating Order of the Judge
assigned to this case.


District of South Carolina
Effective December 1, 2017                                                      Chapter 13 Plan                                              Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
               Case 19-02020-hb                           Doc 7      Filed 04/09/19 Entered 04/09/19 12:17:00                Desc Main
                                                                     Document      Page 7 of 11
 Debtor                Steven Harley                                                                Case number

Once the trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1(f), the debtor shall be directly responsible for ongoing mortgage payments and
any further post-petition fees and charges.

 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ Steven Harley                                                       X
       Steven Harley                                                                  Signature of Debtor 2
       Signature of Debtor 1

       Executed on            April 9, 2019                                           Executed on

 X     /s/ Eric S. Reed                                                        Date     April 9, 2019
       Eric S. Reed 7242
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                            Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Casenoticing
Label Matrix for local    19-02020-hb   Doc 7AARGON
                                                 Filed  04/09/19 Entered 04/09/19 12:17:00
                                                    AGENCY                          AIKEN COUNTY Desc Main
0420-3                                           Document
                                             8668 SPRING MOUNTAIN RD Page 8 of 11   828 RICHLAND AVENUE WEST
Case 19-02020-hb                             LAS VEGAS NV 89117-4132                   Aiken SC 29801-3834
District of South Carolina
Columbia
Tue Apr 9 12:12:04 EDT 2019
ATTORNEY GENERAL OF THE UNITED STATES        Anderson Brothers Bank                    BROCK & SCOTT
DEPT OF JUSTICE ROOM 5111                    101 N Main Street                         3800 FERNANDINA ROAD
10TH AND CONSTITUTION AVENUE NW              Mullins SC 29574-2727                     STE 110
Washington DC 20530-0001                                                               Columbia SC 29210-3838


CALIBER HOME LOANS, INC                      CARFINANCE.COM                            CREDIT COLLECTIONS SVC
ATTN: CASH OPERATIONS                        ATTN: BANKRUPTCY                          PO BOX 773
PO BOX 24330                                 620 NEWPORT CENTER DR #1100               NEEDHAM MA 02494-0918
OKLAHOMA CITY OK 73124-0330                  NEWPORT BEACH CA 92660-8011


Everbank                                     FHA c/o                                   FRANKLIN COLLECTION SERVICE, INC
301 West Bay Street                          US Dept of Housing & Urban Development    PO BOX 3910
Jacksonville SC 32202-5180                   451 7th Street, SW                        TUPELO MS 38803-3910
                                             Washington DC 20410-0002


Steven Harley                                IRS                                       (p)JEFFERSON CAPITAL SYSTEMS LLC
4864 Coal Creek Drive                        PO Box 7346                               PO BOX 7999
Graniteville, SC 29829-6053                  Philadelphia PA 19101-7346                SAINT CLOUD MN 56302-7999



National Finance                             ONLINE COLLECTIONS                        RSI EAST
665 Silver Bluff Road                        PO BOX 1489                               ATTN: CORRESPONDENCE
Aiken SC 29803-6013                          WINTERVILLE NC 28590-1489                 1325 GARNER LANE STE C
                                                                                       COLUMBIA SC 29210-8327


Eric S Reed                                  SC DEPARTMENT OF REVENUE                  (p)SC DEPARTMENT OF EMPLOYMENT AND WORKFORCE
Reed Law Firm, PA                            PO BOX 12265                              PO BOX 8597
220 Stoneridge Dr., Suite 301                Columbia SC 29211-2265                    COLUMBIA SC 29202-8597
Columbia, SC 29210-8018


SFGFINANCETX                                 William K. Stephenson Jr.                 US Trustee’s Office
700 W ARKANSAS                               PO Box 8477                               Strom Thurmond Federal Building
ARLINGTON TX 76013-7644                      Columbia, SC 29202-8477                   1835 Assembly Street
                                                                                       Suite 953
                                                                                       Columbia, SC 29201-2448

US ATTORNEYS OFFICE                          US Department of Veterans Affairs         US Department of Veterans Affairs
JOHN DOUGLAS BARNETT ESQ                     PO Box 530269                             PO Box 8079
1441 MAIN STREET                             Atlanta GA 30353-0269                     Philadelphia PA 19101
STE 500
Columbia SC 29201-2897

USDA                                         WESTERN SHAMROCK CORP
PO BOX 66827                                 801 S ABE ST
Saint Louis MO 63166-6827                    STE A
                                             SAN ANGELO TX 76903-6735
                 Case 19-02020-hb            Doc 7      Filed 04/09/19 Entered 04/09/19 12:17:00                      Desc Main
                                                        Document      Page 9 of 11
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


JEFFERSON CAPITAL SYSTEMS, LLC                      SC EMPLOYMENT SECURITY COMMISION                     End of Label Matrix
16 MCLELAND RD                                      PO BOX 995                                           Mailable recipients     28
SAINT CLOUD MN 56303                                Columbia SC 29202                                    Bypassed recipients      0
                                                                                                         Total                   28
              Case 19-02020-hb                       Doc 7           Filed 04/09/19 Entered 04/09/19 12:17:00           Desc Main
                                                                     Document      Page 10 of 11

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      Steven Harley                                                                                 Case No.   19-02020
                                                                                  Debtor(s)               Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on April 9, 2019, a copy of The Chapter 13 Plan was served electronically or by regular
United States mail to all interested parties, the Trustee and all creditors listed below.

 See attached mailing matrix.



                                                                                /s/ Eric S. Reed
                                                                                Eric S. Reed 7242
                                                                                Reed Law Firm, P.A.
                                                                                220 Stoneridge Drive, Ste 301
                                                                                Columbia, SC 29210
                                                                                803-726-4888Fax:803-726-4887




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 19-02020-hb                       Doc 7           Filed 04/09/19 Entered 04/09/19 12:17:00           Desc Main
                                                                     Document      Page 11 of 11

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      Steven Harley                                                                                 Case No.   19-02020
                                                                                  Debtor(s)               Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on April 9, 2019, a copy of The Chapter 13 Plan was served electronically or by regular
United States mail to all interested parties, the Trustee and all creditors listed below.

 See attached mailing matrix.



                                                                                /s/ Eric S. Reed
                                                                                Eric S. Reed 7242
                                                                                Reed Law Firm, P.A.
                                                                                220 Stoneridge Drive, Ste 301
                                                                                Columbia, SC 29210
                                                                                803-726-4888Fax:803-726-4887




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
